AMENDMENT NO. 1 TO

EXCHANGE AGREEMENT




This Amendment No. 1 (“Amendment No. 1”) is made this 7th day of May, 2013, by
and between Home Training Initiative Ltd, an entity organized under the laws of
the United Kingdom (“HT”), Five5Five PTE Ltd., an entity organized under the
laws of Singapore, and the sole shareholder of HT (the “HT Shareholder”) on the
one hand; and The EFactor Corp., a Delaware corporation (“EFactor”), and
Standard Drilling, Inc., a Nevada corporation (“SDI”), on the other hand, to
amend the terms of that certain Exchange Agreement dated January 7, 2013, and
entered into by and between the Parties (the “Agreement”).  Together EFactor and
SDI are referred to herein as the “EFactor Parties”.  Each of HT, the HT
Shareholder, and the EFactor Parties shall be referred to herein as a “Party”
and collectively as the “Parties”.  In the event the terms of the Agreement and
this Amendment No. 1 conflict, the terms of this Amendment No. 1 control.  Any
defined terms herein that are not defined herein have the meaning set forth in
the Agreement.




WHEREAS, the transaction contemplated by the Agreement (the “Transaction”) has
not closed;




WHEREAS, the Parties still desire to close the Transaction but recognize that
the Parties are now in a different situation and position than when the
Agreement was entered into and need to execute this Amendment No. 1 in order to
clarify the positions of both Parties and clearly set forth the conditions to
close the transaction;




WHEREAS, on February 11, 2013, EFactor closed the transaction contemplated by an
Acquisition and Share Exchange Agreement (the “Exchange Agreement”) by and among
(i) SDI (ii) EFactor, and (iii) certain shareholders of EFactor, pursuant to
which SDI acquired a majority interest in EFactor in a reverse-acquisition
transaction;




WHEREAS, SDI’s common stock is currently traded on OTC Markets on the “OTCQB”
tier;




In consideration of good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree to the following, and that
the Agreement will be modified as necessary to incorporate the following:




1)

The Exchange Shares to be issued to the HT Shareholder in exchange for the HT
Shares will be shares of common stock of SDI, restricted in accordance with Rule
144.  Specifically, at the Closing, the HT Shareholder will exchange 100,000
shares of HT common stock, representing 100% of the issued and outstanding
securities of HT, for 13,319,100 shares of SDI common stock, which shares will
be post-reverse split shares after taking into account the contemplated 1-for-40
reverse stock split contemplated by SDI.

2)

The Transaction will not close until the following conditions are met

a.

The EFactor Parties have provided One Hundred Fifty Thousand Dollars ($150,000)
to HT to be used by HT for working capital purposes;







b.

SDI has filed all reports required by the SEC as a “reporting company” under the
Securities Exchange Act of 1934, as amended;

c.

HT has provided the EFactor Parties U.S. GAAP-compliant financial statements of
HT for the two (2) years December 31, 2012 and 2011, as well for the three
months ended March 31, 2013 and 2012 (and for any subsequent periods if the
transaction does not close by June 30, 2013);

d.

HT has changed its fiscal year end to 12/31;

e.

HT has provided the EFactor Parties with an opinion of legal counsel,
satisfactory to the EFactor Parties, that the Exchange of the HT Shares for the
shares of SDI common stock meets all applicable laws of the United Kingdom for
the transfer of such shares; and

f.

SDI has completed a 1-for-40 reverse stock split of its common stock, as already
contemplated by SDI’s management.




3)

Once the above conditions have been satisfied the Parties will close the
Transaction, assuming all other conditions and representations and warranties,
as applicable, are accurate as of the Closing.




IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers or
other authorized signatory, have executed this Amendment No. 1 as of the date
first above written.  This Amendment No. 1 may be signed in counterparts and
facsimile signatures are treated as original signatures.








IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written hereinabove.




“SDI”

“HT”

 

 

Standard Drilling, Inc.

Home Training Initiative Ltd.,

a Nevada corporation

an entity organized under the laws of the United Kingdom

 

 

 

 

/s/ Adriaan Reinders

/s/ Jeremy Harbour

By:

Adriaan Reinders

By:

Jeremy Harbour

Its:

Chief Executive Officer

Its:

Director

 

 

 

 

 

 

“EFactor”

“HT Shareholder”

 

 

The E-Factor Corp.

Five5Five PTE, Ltd.

a Delaware corporation

an entity organized under the laws of Singapore

 

 




 

 

/s/ Adriaan Reinders

By:

Adriaan Reinders

Its:

Chief Executive Officer

 

/s/ Jeremy Harbour

By:

Jeremy Harbour

Its:

CEO

 

 






